HENDERSON GLOBAL FUNDS Henderson European Focus Fund Henderson Global Equity Income Fund Henderson Global Opportunities Fund Henderson Global Technology Fund Henderson International Opportunities Fund Henderson Japan-Asia Focus Fund (the “Funds”) Supplement dated June 17, 2010 to the Prospectus dated November 30, 2009 (the “Prospectus”) IMPORTANT NOTICE This supplement provides new and additional information beyond that contained in the Prospectus and should be retained and read in conjunction with the Prospectus. Elimination of Redemption Fees Effective as of July1, 2010, the Funds will eliminate the redemption fees on shares redeemed within thirty (30) days of purchase, including redemptions in connection with an exchange.All references in the Prospectus to the Funds charging a redemption fee are removed as of July 1, 2010. In addition, the following table replaces the “Shareholder Fees” table with respect to the Funds in the “Fees and Expenses Summary” section on page twenty (20) of the Prospectus, effective July 1, 2010: Shareholder Fees (fees paid directly from your investment)(a) Class A Class B Class C Class R(b) Class W(c) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of the Offering Price) 5.75%(d) None None None None Maximum Deferred Sales Charge (Load) (as a percentage of the Offering Price) None(e) 5.00%(f) 1.00%(g) None None Redemption Fee None None None None None Closure of Class B Shares to New or Additional Purchases Effective November 30, 2010, the Funds will not accept new or additional investments in Class B shares of the applicable Funds with the limited exception that current Class B shareholders may continue to have their dividends automatically reinvested in Class B shares of their Funds.As described in the Prospectus, Class B shares of the applicable Funds may continue to be exchanged with Class B shares of other Henderson Global Funds. The Funds reserve the right to make additional exceptions or otherwise modify the foregoing closure policy at any time and for any reason. PLEASE RETAIN THIS SUPPLEMENT FOR YOUR FUTURE REFERENCE. HENDERSON GLOBAL FUNDS Henderson Worldwide Income Fund (the “Fund”) Supplement dated June 17, 2010 to the Prospectus dated April 30, 2010 (the “Prospectus”) IMPORTANT NOTICE This supplement provides new and additional information beyond that contained in the Prospectus and should be retained and read in conjunction with the Prospectus. Elimination of Redemption Fees Effective as of July1, 2010, the Fund will eliminate the redemption fees on shares redeemed within thirty (30) days of purchase, including redemptions in connection with an exchange.All references in the Prospectus to the Fund charging a redemption fee are removed as of July 1, 2010. In addition, the following table replaces the “Shareholder Fees” table with respect to the Fund in the “Fund Summary” section on page four (4) of the Prospectus, effective July 1, 2010: Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 4.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of the offering price) None 5.00%(a) 1.00%(b) Redemption Fee None None None Closure of Class B Shares to New or Additional Purchases Effective November 30, 2010, the Fund will not accept new or additional investments in Class B shares of the Fund with the limited exception that current Class B shareholders may continue to have their dividends automatically reinvested in Class B shares of their Fund.As described in the Prospectus, Class B shares of the Fund may continue to be exchanged with Class B shares of other Henderson Global Funds. The Fund reserves the right to make additional exceptions or otherwise modify the foregoing closure policy at any time and for any reason. PLEASE RETAIN THIS SUPPLEMENT FOR YOUR FUTURE REFERENCE. HENDERSON GLOBAL FUNDS Henderson International Equity Fund (the “Fund”) Supplement dated June 17, 2010 to the Prospectus dated April 30, 2010 (the “Prospectus”) IMPORTANT NOTICE This supplement provides new and additional information beyond that contained in the Prospectus and should be retained and read in conjunction with the Prospectus. Effective as of July 1, 2010, the Fund will eliminate the redemption fees on shares redeemed within thirty (30) days of purchase, including redemptions in connection with an exchange.All references in the Prospectus to the Fund charging a redemption fee are removed as of July 1, 2010. In addition, the following table replaces the “Shareholder Fees” table with respect to the Fund in the “Fund Summary” section on page three (3) of the Prospectus, effective July 1, 2010: Shareholder Fees (fees paid directly from your investment) Class I Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None Maximum Deferred Sales Charge (Load) (as a percentage of the offering price) None Redemption Fee None PLEASE RETAIN THIS SUPPLEMENT FOR YOUR FUTURE REFERENCE.
